


Exhibit 10.13

 

LOAN AGREEMENT

 

This Loan Agreement (the “Agreement”) is entered into as of September 23, 2004,
by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (the “Bank”), FOSSIL PARTNERS, L.P. (the “Borrower”), FOSSIL, INC.
(the “Company”), FOSSIL INTERMEDIATE, INC. (“Fossil Intermediate”), FOSSIL TRUST
(“Fossil Trust”), FOSSIL STORES I, INC. (“Fossil I”), INTERMEDIATE LEASING, INC.
(“Intermediate Leasing”), ARROW MERCHANDISING, INC. (“Arrow Merchandising”),
FOSSIL HOLDINGS, LLC (“Fossil Holdings”) and FMW ACQUISITION, INC. (“FMW”) (the
Company, Fossil Intermediate, Fossil Trust, Fossil I, Intermediate Leasing,
Arrow Merchandising, Fossil Holdings and FMW are sometimes referred to herein
individually as a “Guarantor” and collectively as the “Guarantors”).

 

R E C I T A L S

 

WHEREAS, the Borrower and the Guarantors have requested that the Bank make
available to the Borrower a revolving line of credit of up to $50,000,000 and
the Bank has agreed to do so subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing, the Bank’s making the
following described loans, the mutual covenants herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by each of the parties hereto, the Bank, the Borrower and the
Guarantors agree as follows:

 

A G R E E M E N T

 


1.             THE LINE OF CREDIT.  SUBJECT TO, AND UPON THE TERMS, CONDITIONS,
COVENANTS AND AGREEMENTS CONTAINED HEREIN AND IN THE REVOLVING NOTE (AS
HEREINAFTER DEFINED), THE BANK AGREES TO LOAN THE BORROWER, AT ANY TIME, AND
FROM TIME TO TIME PRIOR TO THE MATURITY OF THE REVOLVING NOTE, SUCH AMOUNTS AS
THE BORROWER MAY REQUEST, UP TO BUT NOT EXCEEDING AT ANY TIME, THE AGGREGATE
PRINCIPAL AMOUNT OF $50,000,000 (THE “TOTAL COMMITMENT”); WITHIN SUCH LIMITS AND
DURING SUCH PERIOD, THE BORROWER MAY BORROW, REPAY, AND RE-BORROW HEREUNDER (THE
“LINE OF CREDIT”).  ALL LOANS UNDER THE LINE OF CREDIT SHALL BE EVIDENCED BY THE
A REVOLVING LINE OF CREDIT NOTE (THE “REVOLVING NOTE”), SUBSTANTIALLY IN FORM
AND SUBSTANCE SATISFACTORY TO THE BANK, EXECUTED BY THE BORROWER AND PAYABLE TO
THE ORDER OF THE BANK, AND BEARING INTEREST UPON THE TERMS PROVIDED THEREIN (BUT
IN NO EVENT TO EXCEED THE MAXIMUM NON-USURIOUS INTEREST RATE PERMITTED BY LAW). 
THE PRINCIPAL OF, AND INTEREST ON, THE REVOLVING NOTE SHALL BE DUE AND PAYABLE
AS PROVIDED IN THE REVOLVING NOTE.  NOTATION BY THE BANK ON ITS RECORDS SHALL
CONSTITUTE PRIMA FACIE EVIDENCE OF THE AMOUNT AND DATE OF ANY PAYMENT OR
BORROWING THEREUNDER.


 


(A)           RENEWALS AND EXTENSIONS.  ALL RENEWALS, EXTENSIONS, MODIFICATIONS
AND REARRANGEMENTS OF THE REVOLVING NOTE, IF ANY, SHALL BE DEEMED TO BE MADE
PURSUANT TO THIS AGREEMENT, AND ACCORDINGLY, SHALL BE SUBJECT TO THE TERMS AND
PROVISIONS HEREOF, AND THE BORROWER AND THE GUARANTORS SHALL BE DEEMED TO HAVE
RATIFIED, AS OF SUCH RENEWAL,


 

--------------------------------------------------------------------------------



 


EXTENSION, MODIFICATION OR REARRANGEMENT DATE, ALL OF THE REPRESENTATIONS,
COVENANTS AND AGREEMENTS HEREIN SET FORTH.


 


(B)           LETTERS OF CREDIT.  ADVANCES UNDER THE LINE OF CREDIT MAY BE
UTILIZED BY THE BORROWER TO FUND DRAWINGS UNDER ANY DOCUMENTARY OR STAND-BY
LETTERS OF CREDIT (AS HEREINAFTER DEFINED) THAT ARE ISSUED BY THE BANK FOR THE
ACCOUNT OF THE BORROWER.   IN THE EVENT THE BORROWER FAILS TO REIMBURSE THE BANK
FOR ANY SUCH DRAWINGS, THE BANK MAY, IN ITS OWN DISCRETION, ADVANCE FUNDS UNDER
THE LINE OF CREDIT TO FUND SUCH DRAWINGS AND ALL SUCH ADVANCES SHALL BE ADDED TO
THE PRINCIPAL AMOUNT OF THE REVOLVING NOTE.


 


2.             DOCUMENTARY AND STAND-BY LETTERS OF CREDIT.  SUBJECT TO THE TERMS
AND CONDITIONS CONTAINED HEREIN, THE BANK SHALL (A) FROM TIME TO TIME, AT THE
REQUEST OF THE BORROWER, ISSUE DOCUMENTARY OR STAND-BY LETTERS OF CREDIT TO
BORROWER’S OR ITS SUBSIDIARIES’ VENDORS FOR THE ACQUISITION OF INVENTORY FOR THE
BORROWER OR ITS SUBSIDIARIES (THE “INVENTORY ACQUISITION LETTERS OF CREDIT”) AND
(B) ISSUE A STAND-BY LETTER OF CREDIT IN AN AGGREGATE AMOUNT UP TO ¥400,000,000
IN FAVOR OF ANY JAPANESE DOMESTIC BANK FOR THE ACCOUNT OF THE BORROWER (THE “JDB
LETTER OF CREDIT”) (THE INVENTORY ACQUISITION LETTERS OF CREDIT AND THE JDB
LETTER OF CREDIT ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “DOCUMENTARY OR
STAND-BY LETTERS OF CREDIT”).  THE FEES FOR ISSUANCE OF ALL INVENTORY
ACQUISITION LETTERS OF CREDIT SHALL BE IN ACCORDANCE WITH THE BANK’S SCHEDULE OF
FEES FOR ISSUANCE OF LETTERS OF CREDIT EXISTING AS OF THE TIME OF ISSUANCE.  NO
FEES SHALL BE CHARGED DIRECTLY BY THE BANK TO THE BORROWER IN CONNECTION WITH
THE ISSUANCE OF THE JDB LETTER OF CREDIT.  IMMEDIATELY UPON ISSUANCE, THE
UNDRAWN FACE AMOUNT OF ANY SUCH DOCUMENTARY AND STAND-BY LETTERS OF CREDIT SHALL
BE CONSIDERED IN COMPUTING THE AMOUNT OF FUNDS AVAILABLE TO THE BORROWER UNDER
THE LINE OF CREDIT, AS PROVIDED IN SECTION 5 HEREOF.  THE BANK SHALL NOT BE
OBLIGATED TO: (W) ISSUE ANY DOCUMENTARY OR STAND-BY LETTER OF CREDIT FOR THE
ACCOUNT OF THE BORROWER OR ITS SUBSIDIARIES IF THE ISSUANCE OF SAME WOULD CAUSE
THE OUTSTANDING REVOLVING CREDIT TO EXCEED THE TOTAL COMMITMENT; (X) ISSUE ANY
DOCUMENTARY OR STAND-BY LETTER OF CREDIT WITH AN EXPIRATION DATE THAT IS MORE
THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE MATURITY DATE OF THE REVOLVING
NOTE; (Y) EXTEND THE EXPIRATION DATE OF ANY DOCUMENTARY OR STAND-BY LETTER OF
CREDIT TO A DATE THAT IS MORE THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE
MATURITY DATE OF THE REVOLVING NOTE; OR (Z) ISSUE ANY DOCUMENTARY OR STAND-BY
LETTER OF CREDIT IF THE FACE AMOUNT OF SUCH LETTER OF CREDIT, COMBINED WITH THE
AGGREGATE UNDRAWN FACE AMOUNT OF ALL OTHER DOCUMENTARY AND STAND-BY LETTERS OF
CREDIT THEN OUTSTANDING, WOULD EXCEED $50,000,000.  IF ANY DOCUMENTARY OR
STAND-BY LETTERS OF CREDIT ARE OUTSTANDING ON THE MATURITY DATE OF THE REVOLVING
NOTE, THE BORROWER SHALL DEPOSIT WITH THE BANK, AS CASH COLLATERAL, AN AMOUNT
EQUAL TO THE UNDRAWN FACE AMOUNT OF ALL SUCH DOCUMENTARY OR STAND-BY LETTERS OF
CREDIT THEN OUTSTANDING (SUCH CASH COLLATERAL TO BE MAINTAINED IN A DEPOSIT
ACCOUNT AT THE BANK PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE MUTUALLY
ACCEPTABLE TO THE BORROWER AND THE BANK (THE “CASH COLLATERAL ACCOUNT”)).  THE
CASH COLLATERAL ACCOUNT SHALL BE IN THE NAME OF BORROWER, AND SHALL BE PLEDGED
TO, AND SUBJECT TO THE CONTROL OF, THE BANK IN A MANNER SATISFACTORY TO THE
BANK.  THE BORROWER HEREBY PLEDGES AND GRANTS TO THE BANK A SECURITY INTEREST IN
ALL SUCH FUNDS HELD IN THE CASH COLLATERAL ACCOUNT FROM TIME TO TIME AND ALL
PROCEEDS THEREOF, AS SECURITY FOR THE PAYMENT OF ANY DRAWINGS UNDER ANY AND ALL
SUCH DOCUMENTARY OR STAND-BY LETTERS OF CREDIT.


 


3.             [INTENTIONALLY DELETED]


 


2

--------------------------------------------------------------------------------



 


4.           USE OF PROCEEDS.  THE PROCEEDS OF THE LINE OF CREDIT SHALL BE USED
FOR THE BORROWER’S WORKING CAPITAL NEEDS AND FOR GENERAL CORPORATE PURPOSES.  NO
PART OF THE PROCEEDS RECEIVED HEREUNDER WILL BE USED, DIRECTLY OR INDIRECTLY,
FOR THE PURPOSE OF PURCHASING OR CARRYING, OR THE PAYMENT IN FULL OR IN PART, OF
INDEBTEDNESS WHICH WAS INCURRED FOR THE PURPOSES OF PURCHASING OR CARRYING
MARGIN OF STOCK, AS SUCH TERM IS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, AS NOW OR FROM TIME TO TIME HEREINAFTER
IN EFFECT.


 


5.           AVAILABILITY.


 


(A)           REVOLVING NOTE.  THE AGGREGATE PRINCIPAL AMOUNT AT ANY TIME
OUTSTANDING UNDER THE REVOLVING NOTE, PLUS ONE HUNDRED PERCENT (100%) OF THE
FACE AMOUNT OF THE JDB LETTER OF CREDIT (CALCULATED BY REFERENCE TO THE AMOUNT
OF UNITED STATES OF AMERICA DOLLARS INTO WHICH THE BANK DETERMINES IT COULD, IN
ACCORDANCE WITH ITS PRACTICE FROM TIME TO TIME IN THE INTERBANK FOREIGN EXCHANGE
MARKET, CONVERT SUCH AMOUNT OF YEN AT ITS SPOT RATE OF EXCHANGE IN EFFECT AT
APPROXIMATELY 8:00 A.M. (DALLAS, TEXAS TIME) ON THE DATE OF DETERMINATION), PLUS
ONE HUNDRED PERCENT (100%) OF THE FACE AMOUNT OF ALL OUTSTANDING DOCUMENTARY AND
STAND-BY LETTERS OF CREDIT (OTHER THAN THE JDB LETTER OF CREDIT) ISSUED FOR THE
ACCOUNT OF THE BORROWER, PLUS ONE HUNDRED PERCENT (100%) OF THE BANK’S
PARTICIPATION INTEREST IN ALL LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE
BORROWER, THE COMPANY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES PURSUANT TO THAT
CERTAIN HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED UNCOMMITTED LETTER OF
CREDIT FACILITY, AS THE SAME MAY BE AMENDED, MODIFIED OR EXTENDED FROM TIME TO
TIME (SAID SUM BEING HEREIN REFERRED TO AS THE “OUTSTANDING REVOLVING CREDIT”),
SHALL NOT AT ANY TIME EXCEED THE TOTAL COMMITMENT.


 


(B)           TOTAL COMMITMENT COMPLIANCE.  IN THE EVENT THE OUTSTANDING
REVOLVING CREDIT AT ANY TIME EXCEEDS THE TOTAL COMMITMENT, THEN, UPON NOTICE
FROM THE BANK TO THE BORROWER, THE BORROWER SHALL IMMEDIATELY MAKE SUCH PAYMENTS
TO THE BANK AS ARE NECESSARY TO REDUCE THE OUTSTANDING REVOLVING CREDIT TO AN
AMOUNT SUCH THAT THE OUTSTANDING REVOLVING CREDIT IS LESS THAN OR EQUAL TO THE
TOTAL COMMITMENT.


 


6.           ADVANCES.  ADVANCES UNDER THE LINE OF CREDIT MAY BE MADE BY WRITTEN
OR FACSIMILE REQUEST SIGNED BY AN AUTHORIZED OFFICER OF THE BORROWER OR BY
TELEPHONE ORAL REQUEST OR ELECTRONIC REQUEST BY AN AUTHORIZED OFFICER OF THE
BORROWER (UNLESS SUCH AUTHORITY FOR TELEPHONE ORAL REQUEST, ELECTRONIC OR
FACSIMILE REQUEST IS REVOKED IN WRITING BY AN AUTHORIZED OFFICER OF THE
BORROWER, AND SUCH REVOCATION IS ACTUALLY RECEIVED BY THE BANK (THE
“REVOCATION”)), PROVIDED THAT ANY SUCH ADVANCE SHALL BE DEPOSITED IN AN ACCOUNT
OF THE BORROWER.  IN CONSIDERATION OF THE BANK’S PERMITTING THE BORROWER TO MAKE
TELEPHONE ORAL REQUESTS, ELECTRONIC AND FACSIMILE REQUESTS FOR ADVANCES UNDER
THE REVOLVING NOTE UNTIL REVOCATION, THE BORROWER COVENANTS AND AGREES TO ASSUME
LIABILITY FOR AND TO PROTECT, INDEMNIFY AND HOLD HARMLESS THE BANK, ITS
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(INDIVIDUALLY AND COLLECTIVELY, AN “INDEMNIFIED PARTY”) FROM ANY AND ALL
LIABILITIES, OBLIGATIONS, DAMAGES, PENALTIES, CLAIMS, CAUSES OF ACTION, COSTS,
CHARGES AND EXPENSES, INCLUDING ATTORNEYS’ FEES AND EXPENSES OF EMPLOYEES, WHICH
MAY BE IMPOSED, INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY BY REASON
OF ANY LOSS, DAMAGE OR CLAIM HOWSOEVER ARISING OR INCURRED BECAUSE OF OR OUT OF
OR IN


 


3

--------------------------------------------------------------------------------



 


CONNECTION WITH (I) ANY ACTION OF ANY INDEMNIFIED PARTY PURSUANT TO TELEPHONE
ORAL REQUESTS, ELECTRONIC REQUESTS OR FACSIMILE REQUESTS FOR ADVANCES UNDER THE
LINE OF CREDIT, (II) THE BREACH OF ANY PROVISIONS OF THIS AGREEMENT BY THE
BORROWER, (III) THE TRANSFER OF FUNDS PURSUANT TO SUCH TELEPHONE ORAL REQUESTS,
ELECTRONIC REQUESTS OR FACSIMILE REQUESTS, OR (IV) ANY INDEMNIFIED PARTY’S
HONORING OR FAILING TO HONOR ANY TELEPHONE ORAL REQUEST, ELECTRONIC REQUEST OR
FACSIMILE REQUEST FOR ANY REASON.  THE BANK IS ENTITLED TO RELY UPON AND ACT
UPON TELEPHONE ORAL REQUESTS, ELECTRONIC REQUESTS AND FACSIMILE REQUESTS MADE OR
PURPORTEDLY MADE BY ANY OF THE OFFICERS OR EMPLOYEES SPECIFIED IN THE
RESOLUTIONS DELIVERED TO THE BANK OF EVEN DATE HEREWITH, AS SUPPLEMENTED IN
WRITING FROM TIME TO TIME AND ACCEPTED BY THE BANK, AND THE BORROWER SHALL BE
UNCONDITIONALLY AND ABSOLUTELY ESTOPPED FROM DENYING (I) THE AUTHENTICITY AND
VALIDITY OF ANY SUCH TRANSACTION SO ACTED UPON BY THE BANK ONCE THE BANK HAS
ADVANCED FUNDS UNDER THE LINE OF CREDIT AND DEPOSITED OR TRANSFERRED SUCH FUNDS
AS REQUESTED IN ANY SUCH TELEPHONE ORAL REQUEST, ELECTRONIC REQUEST OR FACSIMILE
REQUEST, AND (II) THE BORROWER’S LIABILITY AND RESPONSIBILITY THEREFORE.


 


7.           PAYMENTS; PREPAYMENTS.  ANY PAYMENT OR PREPAYMENT OF THE
OUTSTANDING PRINCIPAL AMOUNT OF, OR ACCRUED INTEREST ON, THE REVOLVING NOTE
SHALL BE PAID AT THE OFFICE OF THE BANK DESIGNATED IN THE REVOLVING NOTE (OR AT
SUCH OTHER PLACE OR TO SUCH ACCOUNT AS THE BANK MAY FROM TIME TO TIME DESIGNATE
IN WRITING TO THE BORROWER).  THE BORROWER SHALL BE ENTITLED TO REPAY AND/OR
PREPAY THE OUTSTANDING PRINCIPAL BALANCE OF, AND ACCRUED INTEREST ON, THE
REVOLVING NOTE FROM TIME TO TIME AND AT ANY TIME, IN WHOLE OR IN PART, WITHOUT
NOTICE OR PENALTY OF ANY KIND, EXCEPT AS OTHERWISE SET FORTH IN THE REVOLVING
NOTE.  THE BORROWER MAY RE-BORROW ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT OF
THE LINE OF CREDIT SO REPAID OR PREPAID SUBJECT TO THE TERMS AND CONDITIONS THE
REVOLVING NOTE AND THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTION 5(A) HEREOF).  ALL PAYMENTS AND PREPAYMENTS ON THE REVOLVING NOTE SHALL
BE APPLIED FIRST TO ACCRUED INTEREST AND THEN TO PRINCIPAL IN THE ORDER OF
MATURITY.  NO PREPAYMENT SHALL RELIEVE THE BORROWER OF THE OBLIGATION TO PAY THE
PRINCIPAL AND INTEREST ON THE REVOLVING NOTE UNTIL SUCH TIME AS ALL OBLIGATIONS
ARE PAID IN FULL.


 


8.           COLLATERAL FOR THE LOANS.  THE LINE OF CREDIT SHALL BE SECURED BY
THE COLLATERAL DESCRIBED IN THE STOCK PLEDGE AGREEMENT (AS HEREINAFTER DEFINED)
AND, IF APPLICABLE, BY THE CASH COLLATERAL MAINTAINED IN THE CASH COLLATERAL
ACCOUNT.  EXCEPT AS SPECIFICALLY PROVIDED IN THE PRECEDING SENTENCE OR AS
CONTEMPLATED BY SECTION 12(M) HEREOF, THE LINE OF CREDIT SHALL BE UNSECURED.


 


9.           CONDITIONS PRECEDENT TO INITIAL LOANS .  THE BORROWER SHALL EXECUTE
AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO THE BANK THE FOLLOWING
DESCRIBED DOCUMENTS:


 


(A)           IN CONNECTION WITH AND AS A CONDITION PRECEDENT TO THE BANK’S
OBLIGATION TO MAKE INITIAL ADVANCES UNDER THE LINE OF CREDIT OR OTHERWISE EXTEND
ANY CREDIT ACCOMMODATIONS HEREUNDER, THE BORROWER SHALL EXECUTE AND DELIVER TO
THE BANK, OR CAUSE TO BE EXECUTED AND DELIVERED TO THE BANK, THE FOLLOWING
DOCUMENTS AND INSTRUMENTS, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE BANK (AND THE BANK SHALL HAVE NO OBLIGATION TO MAKE INITIAL
ADVANCES UNDER THE LINE OF CREDIT OR OTHERWISE EXTEND ANY CREDIT ACCOMMODATIONS
HEREUNDER UNTIL EACH OF SAID DOCUMENTS AND INSTRUMENTS ARE SO EXECUTED AND
DELIVERED TO THE BANK):

 

4

--------------------------------------------------------------------------------


 


(I)            THIS AGREEMENT;


 


(II)           THE REVOLVING NOTE;


 


(III)          A GUARANTY AGREEMENT, DULY EXECUTED BY EACH OF THE GUARANTORS,
PURSUANT TO WHICH THE GUARANTORS SHALL GUARANTEE THE PROMPT PAYMENT AND
PERFORMANCE BY THE BORROWER OF ITS OBLIGATIONS HEREUNDER (COLLECTIVELY, THE
“GUARANTY AGREEMENT”);


 


(IV)          A STOCK PLEDGE AGREEMENT, DULY EXECUTED BY THE COMPANY, PURSUANT
TO WHICH THE COMPANY SHALL PLEDGE TO THE BANK, AS COLLATERAL SECURITY FOR THE
BORROWER’S OBLIGATIONS TO THE BANK HEREUNDER, A SECURITY INTEREST IN SIXTY-FIVE
PERCENT (65%) OF ANY AND ALL ISSUED AND OUTSTANDING SHARES OF STOCK OF FOSSIL
EUROPE B.V. AND FOSSIL (EAST) LIMITED, WHETHER NOW OR HEREAFTER ISSUED BY SUCH
SUBSIDIARIES OF THE COMPANY (THE “STOCK PLEDGE AGREEMENT”); AND


 


(V)           ORDINARY AND CUSTOMARY CERTIFICATES AND DOCUMENTS SATISFACTORY TO
THE BANK AND ITS COUNSEL.


 


(B)           IN CONNECTION WITH THE BANK’S ISSUANCE OF EACH DOCUMENTARY OR
STAND-BY LETTER OF CREDIT, THE BORROWER SHALL, IN ADDITION TO THE DOCUMENTS
REQUIRED IN SECTION 9(A) ABOVE, EXECUTE AND DELIVER TO THE BANK A LETTER OF
CREDIT APPLICATION AND AGREEMENT (HEREIN SO CALLED), PROVIDED THE BANK SHALL
HAVE NO OBLIGATION TO ISSUE A DOCUMENTARY OR STAND-BY LETTER OF CREDIT FOR THE
ACCOUNT OF THE BORROWER UNTIL A LETTER OF CREDIT APPLICATION AND AGREEMENT HAS
BEEN EXECUTED BY THE BORROWER AND DELIVERED TO THE BANK.


 


10.         CONDITIONS PRECEDENT TO EACH LOAN AND ISSUANCE OF EACH DOCUMENTARY
OR STAND-BY LETTER OF CREDIT.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE CONTRARY, IT IS UNDERSTOOD AND
AGREED THAT THE BANK’S OBLIGATION TO MAKE ANY ADVANCE OR EXTENSION OF CREDIT
HEREUNDER ON ANY DATE (INCLUDING THE ISSUANCE OF ANY DOCUMENTARY OR STAND-BY
LETTER OF CREDIT) IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


(A)           THE BORROWER SHALL HAVE EXECUTED AND DELIVERED, OR CAUSE TO HAVE
BEEN EXECUTED AND DELIVERED, TO THE BANK THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTATION REFERRED TO IN SECTION 9 AND, IF APPLICABLE, SECTION 12(M) HEREOF;


 


(B)           THERE SHALL HAVE BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION OF THE BORROWER, INDIVIDUALLY, OR THE GUARANTORS, TAKEN AS A WHOLE;

 


(C)           THERE SHALL BE NO MATERIAL ADVERSE LITIGATION, EITHER PENDING OR
THREATENED, AGAINST THE BORROWER OR ANY GUARANTOR THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER, INDIVIDUALLY, OR THE
GUARANTORS, TAKEN AS A WHOLE;

 

5

--------------------------------------------------------------------------------



 


(D)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
OTHER LOAN DOCUMENTS (AS HEREINAFTER DEFINED) SHALL BE TRUE AND CORRECT ON AND
AS OF SUCH DATE; AND


 


(E)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS.


 


11.         REPRESENTATIONS AND WARRANTIES.  THE BORROWER AND EACH OF THE
GUARANTORS HEREBY JOINTLY AND SEVERALLY REPRESENT, WARRANT AND COVENANT THAT:


 


(A)           THE BORROWER AND EACH OF THE GUARANTORS IS A LIMITED PARTNERSHIP,
CORPORATION, LIMITED LIABILITY COMPANY OR BUSINESS TRUST, AS THE CASE MAY BE,
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE, OF ITS ORGANIZATION AND IS DULY LICENSED, QUALIFIED TO DO BUSINESS AND IN
GOOD STANDING IN EACH JURISDICTION IN WHICH THE OWNERSHIP OF ITS PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH LICENSING AND QUALIFICATION AND WHERE THE
FAILURE TO BE SO LICENSED OR QUALIFIED WOULD HAVE A MATERIAL ADVERSE EFFECT UPON
(I) ITS BUSINESS, OPERATIONS, PROPERTIES, ASSETS OR CONDITION (FINANCIAL OR
OTHERWISE), OR (II) ITS ABILITY TO PERFORM, OR OF THE BANK TO ENFORCE, ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.  BORROWER AND EACH
OF THE GUARANTORS HAS ALL POWERS AND ALL PERMITS CONSENTS AND AUTHORIZATIONS
NECESSARY TO OWN AND OPERATE  PROPERTIES AND TO CARRY ON ITS BUSINESS AS
PRESENTLY CONDUCTED.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE GUARANTY AGREEMENT BY THE GUARANTORS AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE BORROWER, THE BORROWINGS HEREUNDER AND THE
EXECUTION AND DELIVERY OF THE REVOLVING NOTE, THE LETTER OF CREDIT APPLICATIONS,
THE GUARANTY AGREEMENT, THE STOCK PLEDGE AGREEMENT, AND THE SEVERAL AGREEMENTS
AND INSTRUMENTS CONTEMPLATED THEREBY, (I) HAVE BEEN DULY AUTHORIZED BY PROPER
CORPORATE, PARTNERSHIP OR TRUST PROCEEDINGS, AS APPROPRIATE, AND (II) WILL NOT
CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW OR
REGULATION OR OF THE AGREEMENT OF LIMITED PARTNERSHIP, ARTICLES OF
INCORPORATION, BY-LAWS OR TRUST AGREEMENT, AS APPLICABLE, OF THE BORROWER OR ANY
GUARANTOR, OR OF ANY MORTGAGE, INDENTURE, CONTRACT, AGREEMENT OR OTHER
INSTRUMENT, OR ANY JUDGMENT, ORDER OR DECREE, BINDING UPON THE BORROWER OR ANY
GUARANTOR.  TO THE BEST OF BORROWER’S AND GUARANTORS’ KNOWLEDGE, NO CONSENT OR
AUTHORIZATION OF, FILING WITH OR OTHER ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON (OTHER THAN THE BANK) IS REQUIRED IN CONNECTION
WITH THE BORROWINGS HEREUNDER OR WITH THE EXECUTION, DELIVERY, PERFORMANCE,
VALIDITY OR ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS, EXCEPT FOR SUCH
CONSENTS, AUTHORIZATIONS, FILINGS OR ACTS AS HAVE BEEN OBTAINED, FILED OR TAKEN
BY THE BORROWER AND THE GUARANTORS PRIOR TO THE DATE HEREOF.  THIS AGREEMENT,
THE REVOLVING NOTE, THE LETTER OF CREDIT APPLICATIONS, THE GUARANTY AGREEMENT,
THE STOCK PLEDGE AGREEMENT, AND ANY OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS
CONTEMPLATED HEREIN AND THEREBY, OR IN ANY WAY RELATED THERETO WHETHER EXECUTED
SIMULTANEOUSLY HEREWITH OR HEREAFTER (ALL OF SAME BEING HEREINAFTER SOMETIMES
CALLED THE “LOAN DOCUMENTS”), WHEN DULY EXECUTED AND DELIVERED IN ACCORDANCE
WITH THIS AGREEMENT, WILL EACH CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION
OF  EACH OF THE BORROWER AND THE GUARANTORS, IF A PARTY THERETO, ENFORCEABLE
AGAINST EACH SUCH PARTY IN ACCORDANCE WITH ITS RESPECTIVE TERMS.


 


6

--------------------------------------------------------------------------------



 


(B)           THE AUDITED BALANCE SHEET OF THE COMPANY AT JANUARY 3, 2004, THE
RELATED STATEMENT OF INCOME AND RETAINED EARNINGS FOR THE PERIOD THEN ENDED,
COPIES OF WHICH HAVE BEEN DELIVERED TO THE BANK, ACCURATELY REPRESENT THE
FINANCIAL POSITION OF THE COMPANY AT JANUARY 3, 2004, AND THE RESULTS OF ITS
OPERATIONS FOR THE PERIODS THEN ENDED MATERIALLY PREPARED IN CONFORMITY WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A BASIS CONSISTENT WITH THE
PRECEDING YEAR.  NO MATERIAL ADVERSE CHANGE HAS OCCURRED SINCE JANUARY 3, 2004
POSITION OR IN THE RESULTS OF OPERATIONS OF THE COMPANY OR IN ITS BUSINESS.


 


(C)           NO APPROVALS OR CONSENTS OF ANY GOVERNMENTAL DEPARTMENT,
ADMINISTRATIVE AGENCY OR INSTRUMENTALITY HAVING JURISDICTION OVER THE BORROWER
OR ANY GUARANTOR ARE NECESSARY TO PERMIT THE BORROWER OR ANY GUARANTOR TO ENTER
INTO THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, EXCEPT FOR SUCH APPROVALS AND
COVENANTS AS HAVE BEEN OBTAINED.


 


(D)           THERE IS NO ACTION, SUIT OR PROCEEDING PENDING OR, TO THE
KNOWLEDGE OF THE BORROWER OR ANY GUARANTOR, THREATENED AGAINST THE BORROWER OR
ANY GUARANTOR OR THE COLLATERAL (HEREINAFTER DEFINED) BEFORE ANY COURT,
GOVERNMENTAL DEPARTMENT, ADMINISTRATIVE AGENCY OR INSTRUMENTALITY WHICH, IF SUCH
ACTION, SUIT OR PROCEEDING WERE ADVERSELY DETERMINED, WOULD MATERIALLY AFFECT
THE FINANCIAL POSITION OR THE RESULTS OF OPERATIONS OF THE BORROWER OR ANY
GUARANTOR OR ITS BUSINESS OR THE ABILITY OF THE BORROWER OR ANY GUARANTOR TO
PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


(E)           TO THE BEST OF THE COMPANY’S MANAGEMENT’S KNOWLEDGE, NO DEFAULT OR
EVENT OF DEFAULT (HEREINAFTER DEFINED) HAS OCCURRED AND IS CONTINUING.


 


(F)            TO THE BEST OF THE COMPANY’S MANAGEMENT’S KNOWLEDGE, EACH OF THE
BORROWER AND THE GUARANTORS HAS GOOD AND INDEFEASIBLE TITLE TO ALL OF ITS ASSETS
AND PROPERTIES, FREE AND CLEAR OF ALL SECURITY INTERESTS, MORTGAGES, LIENS OR
ENCUMBRANCES, EXCEPT AS OTHERWISE PERMITTED UNDER THIS AGREEMENT.


 


(G)           NEITHER THE BORROWER NOR ANY GUARANTOR IS AN INVESTMENT COMPANY
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940.


 


(H)           TO THE BEST OF THE COMPANY’S MANAGEMENT’S KNOWLEDGE, EACH OF THE
BORROWER AND THE GUARANTORS HAS FILED ALL UNITED STATES FEDERAL RETURNS AND ALL
MATERIAL STATE AND FOREIGN TAX RETURNS REQUIRED TO BE FILED BY IT AND PAID ALL
SUMS REQUIRED THEREBY TO THE EXTENT THE SAME HAVE BECOME DUE AND BEFORE THEY MAY
HAVE BECOME DELINQUENT IN ACCORDANCE WITH SUCH RETURNS, OR IS CONTESTING THE
PAYMENT OF SAME DILIGENTLY AND IN GOOD FAITH BEFORE THE PROPER TAXING
AUTHORITY.  TO THE BEST OF THE COMPANY’S MANAGEMENT’S KNOWLEDGE, ALL OTHER
MATERIAL TAX RETURNS REQUIRED TO BE FILED BY THE BORROWER AND THE GUARANTORS
WITH ANY TAXING JURISDICTION HAVE BEEN FILED AND ALL TAX LIABILITIES SHOWN
THEREON TO BE DUE HAVE BEEN PAID TO THE EXTENT THE SAME HAVE BECOME DUE AND
BEFORE THEY MAY HAVE BECOME DELINQUENT IN ACCORDANCE WITH SUCH RETURNS, OR THE
PAYMENT OF SUCH TAX LIABILITIES IS BEING CONTESTED DILIGENTLY AND IN GOOD FAITH
BEFORE THE PROPER TAXING AUTHORITY, AND SUCH RETURNS PROPERLY REFLECT THE TAXES
OF THE BORROWER AND THE GUARANTORS, AS APPLICABLE, FOR THE PERIODS COVERED
THEREBY IN ALL MATERIAL RESPECTS.


 


7

--------------------------------------------------------------------------------



 


(I)            BORROWER AND EACH GUARANTOR (A) IS SOLVENT AND WILL CONTINUE TO
BE SOLVENT AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND
(B) IS ABLE TO PAY ITS DEBTS AS THEY MATURE AND HAS (AND HAS REASON TO BELIEVE
IT WILL CONTINUE TO HAVE) SUFFICIENT CAPITAL (AND NOT UNREASONABLY SMALL
CAPITAL) TO CARRY ON ITS BUSINESS AND ALL BUSINESSES IN WHICH IT IS ABOUT TO
ENGAGE.  THE ASSETS AND PROPERTIES OF BORROWER AND EACH GUARANTOR AT A FAIR
VALUATION AND AT THEIR PRESENT FAIR SALABLE VALUE ARE, AND WILL BE, GREATER THAN
THE INDEBTEDNESS OF BORROWER AND EACH SUCH GUARANTOR, RESPECTIVELY (INCLUDING
SUBORDINATED AND CONTINGENT LIABILITIES COMPUTED AT THE AMOUNT WHICH, TO THE
BEST OF THE COMPANY’S MANAGEMENT’S KNOWLEDGE, REPRESENTS AN AMOUNT WHICH CAN
REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR MATURED LIABILITY).


 


12.         AFFIRMATIVE COVENANTS.  THE BORROWER AND THE COMPANY HEREBY AGREE
THAT, AT ALL TIMES DURING THE TERM OF THIS AGREEMENT AND UNTIL PAYMENT AND
PERFORMANCE IN FULL OF THE REVOLVING NOTE, UNLESS THE BORROWER RECEIVES PRIOR
WRITTEN APPROVAL OF A DEVIATION THEREFROM FROM THE BANK, THE BORROWER AND THE
COMPANY SHALL, AND EXCEPT IN THE CASE OF DELIVERY OF FINANCIAL INFORMATION,
REPORTS AND NOTICES, SHALL CAUSE EACH OF THE GUARANTORS TO:


 


(A)           ANNUAL FINANCIAL STATEMENTS.  FURNISH THE BANK, WITHIN ONE HUNDRED
(100) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, (I) A COPY OF THE
COMPANY’S AUDITED CONSOLIDATED FINANCIAL STATEMENTS, CONSISTING OF AT LEAST A
BALANCE SHEET AND RELATED STATEMENT OF INCOME, RETAINED EARNINGS AND CHANGES IN
FINANCIAL CONDITION OF THE COMPANY PREPARED IN CONFORMITY WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, APPLIED ON A BASIS CONSISTENT WITH THAT OF THE
PRECEDING YEAR, AND CERTIFIED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
SELECTED BY THE COMPANY AND REASONABLY SATISFACTORY TO THE BANK, (II) A COPY OF
THE CONSOLIDATING FINANCIAL STATEMENTS OF THE COMPANY PREPARED BY THE COMPANY,
AND (III) A COPY OF THE FORM 10-K OF THE COMPANY FOR SUCH FISCAL YEAR.


 


(B)           QUARTERLY FINANCIAL STATEMENTS.  FURNISH THE BANK, UPON REQUEST,
WITHIN FIFTY (50) DAYS AFTER THE END OF ANY FISCAL QUARTER OF THE COMPANY DURING
THE TERM HEREOF, (I) A COPY OF ITS UNAUDITED CONSOLIDATING FINANCIAL STATEMENTS
FOR SUCH FISCAL QUARTER, CONSISTING OF AT LEAST A BALANCE SHEET AND RELATED
STATEMENT OF INCOME, MATERIALLY PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND CERTIFIED BY AN AUTHORIZED OFFICER OF THE COMPANY, AND
(II) A COPY OF THE FORM 10-Q OF THE COMPANY FOR SUCH FISCAL QUARTER.


 


(C)           COMPLIANCE CERTIFICATE.  FURNISH THE BANK, CONCURRENTLY WITH THE
DELIVERY OF THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO
CLAUSES (A) AND (B) ABOVE, A COMPLIANCE CERTIFICATE IN A FORM SIMILAR TO THE
COMPLIANCE CERTIFICATE ATTACHED HERETO AS EXHIBIT B, BUT INCLUDING ALL
REPRESENTATIONS AND WARRANTIES TO THE SATISFACTION OF THE BANK, SIGNED BY AN
AUTHORIZED OFFICER OF THE BORROWER AND THE COMPANY.


 


(D)           ACCOUNTS RECEIVABLE AGINGS, ACCOUNTS PAYABLE AGINGS AND INVENTORY
SUMMARIES.  FURNISH THE BANK, WITHIN TEN (10) DAYS OF ANY REQUEST BY THE BANK,
ACCOUNTS RECEIVABLE AGINGS, ACCOUNTS PAYABLE AGINGS AND/OR INVENTORY SUMMARIES
IN FORM AND DETAIL ACCEPTABLE TO THE BANK.

 

8

--------------------------------------------------------------------------------



 


(E)           INSURANCE.  MAINTAIN AND KEEP IN FULL FORCE AND EFFECT INSURANCE
OF THE KINDS CUSTOMARILY CARRIED OR MAINTAINED BY PERSONS OF ESTABLISHED
REPUTATION ENGAGED IN SIMILAR LINES OF BUSINESS TO THAT OF THE BORROWER AND
COMPANY, WITH ALL SUCH INSURANCE TO BE CARRIED IN AMOUNTS AND PROVIDED BY
INSURANCE COMPANIES REASONABLY ACCEPTABLE TO THE BANK.  THE BORROWER AND THE
COMPANY AGREE TO DELIVER TO THE BANK FROM TIME TO TIME AT THE BANK’S REQUEST
SCHEDULES SETTING FORTH ALL INSURANCE THEN IN EFFECT.


 


(F)            TAXES.  PAY AND DISCHARGE ALL MATERIAL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON
ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH SUCH TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES BECOME DUE AND PAYABLE; PROVIDED, HOWEVER, THAT
NEITHER THE BORROWER NOR ANY GUARANTOR SHALL BE REQUIRED TO PAY AND DISCHARGE OR
CAUSE TO BE PAID AND DISCHARGED ANY SUCH TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IF (AND FOR SO LONG AS) THE VALIDITY OR AMOUNT THEREOF ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND
APPROPRIATE RESERVES HAVE BEEN PROVIDED THEREFOR; PROVIDED FURTHER, HOWEVER,
THAT THE BORROWER AND EACH OF THE GUARANTORS SHALL, IN ANY EVENT, PAY AND
DISCHARGE ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON ANY OF ITS PROPERTY PRIOR TO THE
FIFTEENTH (15TH) DAY FOLLOWING THE DATE THAT ANY LIENS SECURING SAME ARE FILED
OF PUBLIC RECORD.


 


(G)           LITIGATION.  PROMPTLY GIVE NOTICE TO THE BANK OF ALL LITIGATION
AND ALL PROCEEDINGS BEFORE GOVERNMENTAL OR REGULATORY AGENCIES AFFECTING THE
BORROWER OR ANY GUARANTOR EXCEPT LITIGATION OR PROCEEDINGS THAT COULD NOT
REASONABLY BE EXPECTED TO HAVE MATERIAL ADVERSE EFFECT UPON THE FINANCIAL
CONDITION OF THE BORROWER, INDIVIDUALLY, OR THE GUARANTORS, TAKEN AS A WHOLE.


 


(H)           FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, EXECUTE
AND DELIVER SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTION AS MAY
REASONABLY BE REQUESTED BY THE BANK, IN ORDER TO CURE ANY DEFECTS IN THE
EXECUTION AND DELIVERY OF, OR TO COMPLY WITH OR ACCOMPLISH THE COVENANTS AND
AGREEMENTS CONTAINED IN THE LOAN DOCUMENTS.


 


(I)            BOOKS AND RECORDS.  MAKE AVAILABLE TO THE BANK DURING NORMAL
BUSINESS HOURS AT THE BORROWER’S MAIN OFFICE ITS BOOKS AND RECORDS, INCLUDING,
BUT NOT LIMITED TO, THE SUBSIDIARY JOURNALS, ACCOUNTS RECEIVABLE FILES,
INVENTORY RECORDS, GENERAL LEDGER, AND CORRESPONDENCE FILES.  THE BANK SHALL
HAVE THE RIGHT TO EXAMINE ITS COLLATERAL AT ANY REASONABLE TIME WITHOUT PRIOR
NOTICE.


 


(J)            EXISTENCE.  CONTINUE TO BE A LIMITED PARTNERSHIP, CORPORATION,
LIMITED LIABILITY COMPANY OR BUSINESS TRUST, AS THE CASE MAY BE, DULY ORGANIZED
AND EXISTING IN GOOD STANDING UNDER THE LAW OF THE JURISDICTION UNDER WHICH IT
IS ORGANIZED AND CONTINUE TO BE DULY LICENSED OR QUALIFIED AS A FOREIGN LIMITED
PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR BUSINESS TRUST, AS THE
CASE MAY BE, IN ALL JURISDICTIONS WHEREIN THE CHARACTER OF THE PROPERTY OWNED OR
LEASED BY IT OR THE NATURE OF THE BUSINESS TRANSACTED BY IT MAKES LICENSING OR
QUALIFICATION NECESSARY BY A FOREIGN LIMITED PARTNERSHIP, CORPORATION,


 


9

--------------------------------------------------------------------------------



 


LIMITED LIABILITY COMPANY OR BUSINESS TRUST, AS THE CASE MAY BE, EXCEPT WHERE
THE FAILURE TO BE SO LICENSED OR QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE
AFFECT ON ITS BUSINESS OR OPERATIONS TAKEN AS A WHOLE.


 


(K)           EXPENSES.  PAY REASONABLE EXPENSES, INCLUDING REASONABLE LEGAL
EXPENSES AND ATTORNEY’S FEES, OF THE BANK WHICH HAVE BEEN OR MAY BE INCURRED BY
THE BANK IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT AND THE LENDING
AND INCURRING OF OBLIGATIONS OR LIABILITIES HEREUNDER, THE COLLECTION OF ANY
NOTE AUTHORIZED HEREBY, OR FOR THE ENFORCEMENT OF THE BORROWER’S OR ANY
GUARANTOR’S OBLIGATIONS HEREUNDER AND UNDER ANY DOCUMENT EXECUTED TO SECURE THE
PAYMENT OF ANY NOTE AUTHORIZED HEREUNDER AND FOR THE RECORDING AND FILING AND
RECORDING AND REFILING OF ANY SUCH DOCUMENT.


 


(L)            DEFAULT; NAME CHANGE; CASUALTY.  GIVE NOTICE TO THE BANK IN
WRITING OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS
AGREEMENT, ANY CHANGE IN NAME, IDENTITY OR STRUCTURE OF THE BORROWER OR ANY
GUARANTOR, AND ANY UNINSURED OR PARTIALLY UNINSURED LOSS IN EXCESS OF $5,000,000
THROUGH FIRE, THEFT, LIABILITY OR PROPERTY DAMAGE.


 


(M)          DOMESTIC SUBSIDIARY GUARANTEES/STOCK PLEDGES.  AT THE DISCRETION OF
THE COMPANY, EITHER (I) CAUSE EACH MAJORITY-OWNED SUBSIDIARY OF THE COMPANY OR
THE BORROWER WHICH IS INCORPORATED OR FORMED IN THE UNITED STATES OF AMERICA AND
WHICH OWNS OR HOLDS TANGIBLE ASSETS HAVING AN AGGREGATE BOOK VALUE OF
$50,000,000 OR MORE (EACH, A “SIGNIFICANT DOMESTIC SUBSIDIARY”) TO EXECUTE A
GUARANTY AGREEMENT IN THE FORM OF EXHIBIT A ATTACHED HERETO, OR (II) PLEDGE TO
THE BANK, AS COLLATERAL SECURITY FOR THE BORROWER’S OBLIGATIONS TO THE BANK
HEREUNDER, A SECURITY INTEREST IN ONE HUNDRED PERCENT (100%) OF THE STOCK OF
EACH SUCH SIGNIFICANT DOMESTIC SUBSIDIARY WHICH IS OWNED BY THE BORROWER OR THE
COMPANY BY EXECUTING A STOCK PLEDGE AGREEMENT IN THE FORM OF EXHIBIT B ATTACHED
HERETO.


 


13.         NEGATIVE COVENANTS.  THE BORROWER AND THE GUARANTORS HEREBY AGREE
THAT, AT ALL TIMES DURING THE TERM OF THIS AGREEMENT AND UNTIL PAYMENT AND
PERFORMANCE IN FULL OF THE REVOLVING NOTE, UNLESS THE BORROWER RECEIVES PRIOR
WRITTEN APPROVAL OF A DEVIATION THEREFROM FROM THE BANK, THE BORROWER AND THE
GUARANTORS SHALL NOT DIRECTLY OR INDIRECTLY:


 


(A)           DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY DEBT FOR
BORROWED MONEY, WHETHER BY WAY OF LOAN, OR THE ISSUANCE OR SALE OF BONDS,
DEBENTURES, NOTES OR SECURITIES, INCLUDING DEFERRED DEBT FOR THE PURCHASE PRICE
OF ASSETS, EXCEPT FOR (I) THE LOANS DESCRIBED HEREIN, (II) REVOLVING CREDIT
LOANS IN AN AGGREGATE PRINCIPAL AMOUNT OF UP TO ¥400,000,000 FROM ANY JAPANESE
DOMESTIC BANK, PROVIDED THAT THE ONLY SECURITY FOR SUCH REVOLVING CREDIT LOANS
SHALL BE THE JDB LETTER OF CREDIT, (III) LOANS FROM ONE OR MORE GUARANTORS TO
THE BORROWER OR ANOTHER GUARANTOR, SO LONG AS THE INDEBTEDNESS IN RESPECT OF
SUCH LOANS IS UNSECURED AND FULLY SUBORDINATED TO THE INDEBTEDNESS OWING TO THE
BANK PURSUANT TO A WRITTEN SUBORDINATION AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE BANK, (IV) CURRENT ACCOUNTS PAYABLE AND OTHER CURRENT
OBLIGATIONS (OTHER THAN FOR BORROWED

 

10

--------------------------------------------------------------------------------


 


MONEY) ARISING OUT OF TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AND
(V) INDEBTEDNESS OR OBLIGATIONS PERMITTED PURSUANT TO SECTION 13 (B) HEREOF.


 


(B)         LIABILITIES.  ASSUME, GUARANTEE, ENDORSE, SUFFER TO EXIST OR
OTHERWISE BECOME LIABLE UPON, OR AGREE TO PURCHASE OR OTHERWISE FURNISH FUNDS
FOR THE PAYMENT OF, THE OBLIGATIONS OF ANY PERSON, FIRM OR CORPORATION, EXCEPT
FOR


 


(I)            THE OBLIGATIONS HEREUNDER;


 


(II)           ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION
OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;


 


(III)          OBLIGATIONS UNDER OPERATING LEASES;


 


(IV)          OBLIGATIONS FOR INDEBTEDNESS SECURED BY PURCHASE MONEY LIENS NOT
TO EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING;


 


(V)           OBLIGATIONS UNDER FOREIGN CURRENCY EXCHANGE CONTRACTS, SO LONG AS
SUCH OBLIGATIONS ARE INCURRED IN THE ORDINARY COURSE OF ITS BUSINESS;


 


(VI)          INDEBTEDNESS TO SHAREHOLDERS, OFFICERS OR PARTNERS, SO LONG AS
SUCH INDEBTEDNESS IS UNSECURED, FULLY SUBORDINATED TO THE INDEBTEDNESS OWING TO
THE BANK IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK, AND EVIDENCED BY DEBT
INSTRUMENTS SATISFACTORY IN FORM AND SUBSTANCE TO THE BANK;


 


(VII)         OBLIGATIONS UNDER GUARANTIES SECURING INDEBTEDNESS NOT TO EXCEED
$10,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING; AND


 


(VIII)        ANY OTHER UNSECURED INDEBTEDNESS WHICH IS SUBORDINATED TO THE
INDEBTEDNESS OWING TO THE BANK PURSUANT TO A WRITTEN SUBORDINATION AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO THE BANK.


 


(C)          ENCUMBRANCES.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
MORTGAGE, DEED OF TRUST, PLEDGE, ENCUMBRANCE, LIEN OR SECURITY INTEREST OF ANY
KIND, UPON ANY OF ITS PROPERTY NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT
(I) LIENS, MORTGAGES, ENCUMBRANCES OR SECURITY INTEREST TO SECURE PAYMENT OF THE
BORROWINGS AUTHORIZED HEREUNDER; (II) PLEDGES OR DEPOSITS TO SECURE OBLIGATIONS
UNDER WORKMEN’S COMPENSATION LAWS OR OF SIMILAR LEGISLATION; (III) DEPOSITS TO
SECURE PUBLIC OR STATUTORY OBLIGATIONS; (IV) STATUTORY MECHANICS’, CARRIERS’,
WORKMEN’S, REPAIRMEN’S LIENS OR OTHER LIKE ITEMS IN THE ORDINARY COURSE OF
BUSINESS IN RESPECT TO OBLIGATIONS WHICH ARE NOT OVERDUE OR ARE BEING CONTESTED
IN GOOD FAITH; (V) EXISTING LIENS DISCLOSED TO THE BANK IN WRITING PRIOR TO THE
DATE OF THIS AGREEMENT OR OTHERWISE CONSENTED TO IN WRITING BY THE BANK;
(VI) LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR LEVIES NOT
YET DUE OR LIENS WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS FOR SUMS NOT EXCEEDING $100,000 IN THE AGGREGATE; (VII) LEGAL OR
EQUITABLE ENCUMBRANCES NOT IN EXCESS OF $1,000,000 IN THE AGGREGATE DEEMED TO
EXIST BY REASON OF THE EXISTENCE OF ANY LITIGATION OR OTHER LEGAL


 


11

--------------------------------------------------------------------------------



 


PROCEEDING OR ARISING OUT OF A JUDGMENT OR AWARD WITH RESPECT TO WHICH AN APPEAL
IS BEING PROSECUTED; AND (VIII) LIENS SECURING PURCHASE MONEY INDEBTEDNESS
PERMITTED UNDER SECTION 13(B)(IV) HEREOF.


 


(D)         PURCHASE OF ASSETS AND INVESTMENTS; CONSOLIDATIONS, MERGERS AND
SALES OF ASSETS.  FORM ANY NEW SUBSIDIARY OR MERGE OR INVEST IN OR CONSOLIDATE
WITH ANY CORPORATION OR OTHER ENTITY, OR SELL, LEASE, ASSIGN, TRANSFER, OR
OTHERWISE DISPOSE OF (WHETHER IN ONE TRANSACTION OR AS A SERIES OF RELATED
TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED; OR ACQUIRE BY PURCHASE OR OTHERWISE, ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF ANY CORPORATION OR OTHER ENTITY; PROVIDED, HOWEVER, THAT
(I) THE BORROWER AND THE COMPANY MAY FORM NEW SUBSIDIARIES, SO LONG AS (A) THE
BORROWER OR THE COMPANY PROVIDES THE BANK WITH PRIOR WRITTEN NOTICE OF SUCH
FORMATION AND (B) THE BORROWER AND THE COMPANY COMPLY WITH THEIR OBLIGATIONS
PURSUANT TO SECTION 12(M) HEREOF, AND (II) THE COMPANY MAY MERGE OR CONSOLIDATE
ONE OR MORE OF ITS WHOLLY-OWNED SUBSIDIARIES (OTHER THAN THE BORROWER) WITH OR
INTO (A) THE COMPANY (PROVIDED THAT THE COMPANY SHALL BE THE SURVIVING
CORPORATION) OR (B) ANY ONE OR MORE OF ITS WHOLLY-OWNED SUBSIDIARIES, (III) THE
COMPANY MAY MERGE OR CONSOLIDATE ONE OR MORE OF ITS WHOLLY-OWNED SUBSIDIARIES
WITH OR INTO THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE SURVIVING
CORPORATION), AND (IV) THE COMPANY OR THE BORROWER MAY INVEST IN OR ACQUIRE BY
PURCHASE OR OTHERWISE, ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY CORPORATION
OR OTHER ENTITY, SO LONG AS (A) THE CONSIDERATION UTILIZED BY THE COMPANY OR THE
BORROWER TO EFFECT ANY SUCH INVESTMENT OR ACQUISITION CONSISTS SOLELY OF CASH
AND/OR CAPITAL STOCK OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY AND (B) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD EXIST AFTER GIVING EFFECT TO
SUCH INVESTMENT OR ACQUISITION.


 


(E)           BUSINESS.  CHANGE THE NATURE OF ITS BUSINESS OR ENGAGE IN A KIND
OF BUSINESS DIFFERENT FROM THAT WHICH IT PRESENTLY CONDUCTS.


 


(F)            LOANS TO OFFICERS.  MAKE ANY LOANS OR ADVANCES TO ITS
SHAREHOLDERS OR OFFICERS IN EXCESS OF $500,000 TO ANY INDIVIDUAL OFFICER OR
SHAREHOLDER OR $2,000,000 IN THE AGGREGATE TO ALL OFFICERS AND SHAREHOLDERS.


 


14.           FINANCIAL COVENANTS.  THE COMPANY COVENANTS AND AGREES THAT, AT
ALL TIMES DURING THE TERM OF THIS AGREEMENT AND UNTIL PAYMENT AND PERFORMANCE IN
FULL OF THE REVOLVING NOTE, THE COMPANY WILL, ON A CONSOLIDATED BASIS:


 


(A)           QUICK RATIO.  MAINTAIN, AT ALL TIMES, A RATIO OF (I) (A) CASH,
PLUS (B) CASH EQUIVALENTS, PLUS (C) ACCOUNT RECEIVABLES TO (II) CURRENT
LIABILITIES OF NOT LESS THAN 1.0 TO 1.0.  CASH, CASH EQUIVALENTS, ACCOUNTS
RECEIVABLE AND CURRENT LIABILITIES ARE DEFINED ACCORDING TO GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, WITH THE EXCEPTION THAT CURRENT LIABILITIES WILL INCLUDE
ALL INDEBTEDNESS OF THE BORROWER UNDER THE REVOLVING NOTE.


 


(B)           [INTENTIONALLY DELETED]


 


(C)           FIXED CHARGE COVERAGE RATIO.  MAINTAIN A RATIO OF CASH FLOW TO
FIXED CHARGES OF NOT LESS THAN 2.0 TO 1.0 THROUGHOUT THE TERM HEREOF.  “CASH
FLOW” IS DEFINED AS


 


12

--------------------------------------------------------------------------------



 


THE COMPANY’S NET INCOME, PLUS DEPRECIATION AND AMORTIZATION, PLUS INTEREST
EXPENSE, PLUS RENTAL EXPENSE, ALL ON A CONSOLIDATED BASIS, AND EACH DETERMINED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  “FIXED CHARGES” IS
DEFINED AS THE COMPANY’S CURRENT PORTION OF LONG-TERM DEBT AND CAPITALIZED
LEASES, PLUS INTEREST EXPENSE, PLUS RENTAL EXPENSE, PLUS DIVIDENDS, ALL ON A
CONSOLIDATED BASIS, AND EACH DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES.  CASH FLOW AND FIXED CHARGES SHALL BE DETERMINED AS OF
THE END OF THE IMMEDIATELY PRECEDING FISCAL QUARTER FOR THE TWELVE-MONTH PERIOD
ENDED AS OF THE END OF SUCH FISCAL QUARTER FOR WHICH THE DETERMINATION IS BEING
MADE (I.E., ON A ROLLING FOUR-QUARTER BASIS).


 


(D)           MINIMUM NET INCOME.  ACHIEVE NET INCOME OF NOT LESS THAN
$5,000,000 FOR EACH FISCAL QUARTER OF THE COMPANY, COMMENCING WITH THE FISCAL
QUARTER ENDING OCTOBER 2, 2004 (WITH NET INCOME TO BE DETERMINED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES).


 


15.         DEFAULT.  THE BORROWER SHALL BE IN DEFAULT HEREUNDER IF ANY ONE OF
THE FOLLOWING EVENTS OF DEFAULT (“EVENTS OF DEFAULT”) SHALL OCCUR AND BE
CONTINUING, NAMELY:


 


(A)           THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY TO THE LOAN
DOCUMENTS SHALL FAIL TO PAY, WHEN DUE, ANY SUMS OWING TO THE BANK; OR


 


(B)           THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY TO THE LOAN
DOCUMENTS SHALL FAIL TO PAY, WHEN DUE, ANY SUMS OWING TO OTHERS FOR BORROWED
MONEY OR THE DEFERRED PAYMENT OF GOODS OR SERVICES (EXCLUDING TRADE PAYABLES) IN
EXCESS OF $5,000,000 (HEREINAFTER REFERRED TO AS “OTHER INDEBTEDNESS”) OR IF THE
HOLDER OF ANY SUCH OTHER INDEBTEDNESS DECLARES OR MAY DECLARE SUCH OTHER
INDEBTEDNESS DUE PRIOR TO THE STATED MATURITY BECAUSE OF ANY DEFAULT THEREUNDER;
OR


 


(C)           ANY REPRESENTATION, STATEMENT, WARRANTY, PROJECTION, OR
CERTIFICATE MADE BY THE BORROWER OR ANY GUARANTOR IN THE LOAN DOCUMENTS, OR IN
ANY AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED PURSUANT HERETO OR CONCURRENTLY
HEREWITH, OR HEREAFTER FURNISHED TO THE BANK IN CONNECTION WITH ANY LOAN OR
LOANS HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT AT
THE TIME OF MAKING OR ISSUANCE THEREOF; OR


 


(D)           THE BORROWER OR ANY GUARANTOR, AS APPLICABLE, SHALL FAIL OR
NEGLECT TO PERFORM, KEEP OR OBSERVE ANY COVENANT CONTAINED IN SECTION 12(I),
12(J), 12(L), 13 OR 14 HEREOF ON THE DATE THAT THE BORROWER OR ANY SUCH
GUARANTOR, AS APPLICABLE, IS REQUIRED TO PERFORM, KEEP OR OBSERVE SUCH COVENANT;
OR


 


(E)           THE COMPANY SHALL FAIL OR NEGLECT TO PERFORM, KEEP OR OBSERVE ANY
COVENANT CONTAINED IN SECTION 3 OF THE STOCK PLEDGE AGREEMENT ON THE DATE THAT
THE COMPANY IS REQUIRED TO PERFORM, KEEP OR OBSERVE SUCH COVENANT; OR


 


(F)            THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY TO THE LOAN
DOCUMENTS SHALL FAIL OR NEGLECT TO PERFORM, KEEP OR OBSERVE ANY COVENANT OR
AGREEMENTS SET FORTH IN THE LOAN DOCUMENTS OR IN ANY OTHER AGREEMENT, DOCUMENT
OR INSTRUMENT EXECUTED


 


13

--------------------------------------------------------------------------------



 


PURSUANT HERETO (OTHER THAN A COVENANT OR AGREEMENT THE PERFORMANCE OF WHICH IS
DEALT WITH SPECIFICALLY ELSEWHERE IN THIS SECTION 15), AND SUCH DEFAULT IS NOT
CURED TO THE BANK’S SATISFACTION WITHIN THIRTY (30) DAYS OF THE OCCURRENCE
THEREOF; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL
IN THE EVENT THAT ANY OF SUCH PROVISIONS ARE IN CONFLICT WITH THE PROVISIONS OF
ANY OTHER AGREEMENT, MORTGAGE, INDENTURE OR INSTRUMENT EXECUTED PURSUANT HERETO
AND ALL OF SUCH PROVISIONS IN SUCH OTHER INSTRUMENTS SHALL BE DEEMED TO BE
CUMULATIVE OF THE PROVISIONS HEREOF TO THE EXTENT SUCH PROVISIONS ARE NOT
INCONSISTENT HEREWITH; OR


 


(G)           THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY TO THE LOAN
DOCUMENTS SHALL APPLY FOR OR CONSENT TO, OR ACQUIESCE IN THE APPOINTMENT OF A
RECEIVER, TRUSTEE, OR LIQUIDATOR OF ITSELF OR HIMSELF OR OF ITS OR HIS PROPERTY,
OR ADMIT IN WRITING ITS OR HIS INABILITY TO PAY ITS OR HIS DEBTS AS THEY MATURE,
OR MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR AN ORDER OF RELIEF
BE ENTERED WITH RESPECT TO THE BORROWER, ANY GUARANTOR OR ANY OTHER PARTY TO THE
LOAN DOCUMENTS BY ANY COURT HAVING COMPETENT JURISDICTION IN THE PREMISES, OR
FILE A VOLUNTARY PETITION IN BANKRUPTCY OR A PETITION OR ANSWER SEEKING
REORGANIZATION, COMPOSITION, READJUSTMENT OR ARRANGEMENT, OR SIMILAR RELIEF WITH
CREDITORS, UNDER ANY PRESENT OR FUTURE STATUTE, LAW OR REGULATION, OR OTHERWISE,
OR TAKE ADVANTAGE OF ANY INSOLVENCY LAW OR FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT OR HIM IN BANKRUPTCY, REORGANIZATION,
OR INSOLVENCY PROCEEDINGS, OR CORPORATE ACTION SHALL BE TAKEN BY IT OR HIM FOR
THE PURPOSE OF EFFECTING ANY OF THE FOREGOING, OR IT OR HE SHALL HAVE A RECEIVER
OR TRUSTEE OR ASSIGNEE IN BANKRUPTCY OR INSOLVENCY APPOINTED FOR IT OR HIM, OR
ITS OR HIS PROPERTY, WITHOUT ITS OR HIS APPLICATION OR CONSENT.


 

Upon the occurrence and during the continuance of any Event of Default (other
than an Event of Default specified in Section 15 (g) above), the obligation of
the Bank to make any advance or extend any credit hereunder (including the
issuance of Documentary or Stand-by Letters of Credit) to or for the account of
the Borrower shall, upon notice by the Bank to the Borrower, immediately
terminate and the Bank shall be entitled to each and every remedy and to take
each and every action permitted by the Loan Documents.  Upon the occurrence and
during the continuance of any Event of Default specified in Section 15
(g) above, the obligation of the Bank to make any advance or extend any credit
hereunder (including the issuance of Documentary or Stand-by Letters of Credit)
to or for the account of the Borrower shall automatically terminate, all
indebtedness, liabilities and obligations of the Borrower to the Bank under this
Agreement and the other Loan Documents shall immediately become due and payable
(without presentment, demand, protest or other or other notice of any kind, all
of which are waived by the Borrower and the Guarantors) and the Bank shall be
entitled to each and every remedy and to take each and every action permitted by
the Loan Documents.

 


16.          NOTICE.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN OR MADE AS FOLLOWS:  (A) IF SENT
BY HAND DELIVERY, UPON DELIVERY; (B) IF SENT BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, UPON RECEIPT (AS INDICATED ON THE RETURN RECEIPT); AND
(C) IF SENT BY FACSIMILE, UPON RECEIPT (WHICH SHALL BE CONFIRMED BY A
CONFIRMATION REPORT FROM THE SENDER’S FACSIMILE MACHINE), ADDRESSED TO THE
PARTIES AT THEIR


 


14

--------------------------------------------------------------------------------



 

respective addresses set forth below or such other address as any such party may
from time to time designate by written notice to the other:


 

if to the Bank:

Wells Fargo Bank, National Association

 

1445 Ross Avenue, 3rd Floor

 

MAC T5303-031

 

Dallas, Texas 75202

 

Attention:

Susan K. Nugent

 

 

Assistant Vice President

 

Fax: (214) 969-0370

 

 

with a copy to:

Patton Boggs LLP

 

2001 Ross Avenue, Suite 3000

 

Dallas, Texas 75201

 

Attention: Robert Jeffery Cole, Esq.

 

Fax: (214) 758-1550

 

 

if to the Borrower:

Fossil Partners, L.P.

 

2280 N. Greenville Avenue

 

Richardson, Texas 75082-4412

 

Attention: Mike L. Kovar

 

Fax: (972) 498-9448

 

 

if to Guarantors:

c/o Fossil, Inc.

 

2280 N. Greenville Avenue

 

Richardson, Texas 75082-4412

 

Attention: Mike L. Kovar

 

Fax: (972) 498-9448

 


17.           WAIVER.  NO FAILURE TO EXERCISE AND NO DELAY IN EXERCISING ON THE
PART OF THE BANK OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED ARE  CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY
LAW OR IN ANY OTHER AGREEMENT.


 


18.           SURVIVAL OF AGREEMENTS.  ALL AGREEMENTS, REPRESENTATIONS AND
WARRANTIES HEREIN MADE SHALL SURVIVE THE EXECUTION AND DELIVERY OF THE REVOLVING
NOTE, AND THE MAKING AND RENEWAL THEREOF.


 


19.           AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED EXCEPT IN WRITING
SIGNED BY THE BORROWER, THE GUARANTORS AND THE BANK.


 


20.           SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE BORROWER, THE GUARANTORS, THE BANK AND THE SUCCESSORS AND ASSIGNS
OF EACH PARTY HERETO.


 


15

--------------------------------------------------------------------------------



 


21.           SEVERABILITY.  IN THE CASE ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THE LOAN DOCUMENTS SHOULD BE INVALID, ILLEGAL, OR UNENFORCEABLE, IN
ANY RESPECT, THE VALIDITY, LEGALITY, AND ENFORCEABILITY OF THE REMAINING
PROVISIONS CONTAINED THEREIN SHALL NOT IN ANY WAY BE AFFECTED THEREBY.


 


22.           INTEREST.  IT IS THE INTENTION OF THE PARTIES HERETO TO COMPLY
WITH THE LAWS OF THE STATE OF TEXAS ACCORDINGLY, IT IS AGREED THAT
NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY IN THE LOAN DOCUMENTS, IN NO
EVENT SHALL SAID LOAN DOCUMENTS REQUIRE THE PAYMENT OR PERMIT THE COLLECTION OF
INTEREST, AS DEFINED UNDER THE LAWS OF THE STATE OF TEXAS, IN EXCESS OF THE
MAXIMUM AMOUNT PERMITTED BY SUCH LAWS.  IF ANY SUCH EXCESS OF INTEREST IS
CONTRACTED FOR, CHARGED OR RECEIVED, UNDER THE LOAN DOCUMENTS, OR IN THE EVENT
THE MATURITY OF THE INDEBTEDNESS EVIDENCED BY THE REVOLVING NOTE OR IS
ACCELERATED IN WHOLE OR IN PART, OR IN THE EVENT THAT ALL OR PART OF THE
PRINCIPAL OR INTEREST OF THE REVOLVING NOTE SHALL BE PREPAID, SO THAT UNDER ANY
OF SUCH CIRCUMSTANCES THE AMOUNT OF INTEREST CONTRACTED FOR, CHARGED, OR
RECEIVED UNDER THE LOAN DOCUMENTS ON THE AMOUNT OF PRINCIPAL ACTUALLY
OUTSTANDING FROM TIME TO TIME THEREUNDER SHALL EXCEED THE MAXIMUM AMOUNT OF
INTEREST PERMITTED BY THE LAWS OF THE STATE OF TEXAS, THEN IN ANY SUCH EVENT
(A) THE PROVISIONS OF THIS SECTION SHALL GOVERN AND CONTROL, (B) NEITHER THE
BORROWER NOR ANY OTHER PERSON OR ENTITY NOW OR HEREAFTER LIABLE FOR THE PAYMENT
OF THE REVOLVING NOTE SHALL BE OBLIGATED TO PAY THE AMOUNT OF SUCH INTEREST TO
THE EXTENT THAT IT IS IN EXCESS OF THE MAXIMUM AMOUNT OF INTEREST PERMITTED TO
BE CONTRACTED FOR BY, CHARGED TO OR RECEIVED FROM THE PARTY OBLIGATED THEREON
UNDER THE LAWS OF THE STATE OF TEXAS, (C) ANY SUCH EXCESS WHICH MAY HAVE BEEN
COLLECTED SHALL BE EITHER APPLIED AS A CREDIT AGAINST THE THEN UNPAID PRINCIPAL
AMOUNT ON THE REVOLVING NOTE OR REFUNDED TO THE PERSON PAYING THE SAME, AT THE
HOLDER’S OPTION, AND (D) THE EFFECTIVE RATE OF INTEREST SHALL BE AUTOMATICALLY
REDUCED TO THE MAXIMUM LAWFUL RATE OF INTEREST PERMITTED TO BE CONTRACTED FOR
BY, CHARGED TO OR RECEIVED FROM THE PARTY OBLIGATED THEREON UNDER THE LAWS OF
THE STATE OF TEXAS AS NOW OR HEREAFTER CONSTRUED BY THE COURTS HAVING
JURISDICTION THEREOF.  IT IS FURTHER AGREED THAT WITHOUT LIMITATION OF THE
FOREGOING, ALL CALCULATIONS OF THE RATE OF INTEREST CONTRACTED FOR, CHARGED OR
RECEIVED UNDER THE LOAN DOCUMENTS, FOR THE PURPOSE OF DETERMINING WHETHER SUCH
RATE EXCEEDS THE MAXIMUM LAWFUL RATE OF INTEREST, SHALL BE MADE, TO THE EXTENT
PERMITTED BY THE LAWS OF THE STATE OF TEXAS, BY AMORTIZING, PRORATING,
ALLOCATING AND SPREADING IN EQUAL PARTS DURING THE PERIOD OF THE FULL STATED
TERMS OF THE REVOLVING NOTE ALL INTEREST AT ANY TIME CONTRACTED FOR, CHARGED OR
RECEIVED FROM THE UNDERSIGNED OR OTHERWISE BY THE HOLDER OR HOLDERS THEREOF IN
CONNECTION WITH SUCH REVOLVING NOTE.  TO THE EXTENT THAT CHAPTER 1D OF
ARTICLE 5069 OF THE TEXAS REVISED CIVIL STATUTES IS RELEVANT TO THE BANK FOR THE
PURPOSE OF DETERMINING THE MAXIMUM RATE OF INTEREST, THE BANK HEREBY ELECTS TO
DETERMINE THE APPLICABLE RATE CEILING UNDER SUCH ARTICLE BY THE WEEKLY RATE
CEILING FROM TIME TO TIME IN EFFECT, SUBJECT TO BANK’S RIGHT SUBSEQUENTLY TO
CHANGE SUCH METHOD IN ACCORDANCE WITH APPLICABLE LAW, AS THE SAME MAY BE AMENDED
OR MODIFIED FROM TIME TO TIME.


 


23.           PARTICIPATIONS, ETC.  THE BORROWER EXPRESSLY RECOGNIZES AND AGREES
THAT, SO LONG AS THE TOTAL INDEBTEDNESS OF THE BORROWER TO THE BANK IS
$50,000,000 OR LESS, UPON THE MUTUAL CONSENT OF THE BORROWER AND THE BANK
(UNLESS AN EVENT OF DEFAULT HAS OCCURRED HEREUNDER IN WHICH CASE NO CONSENT OF
THE BORROWER SHALL BE NECESSARY), THE BANK MAY SELL TO OTHER LENDERS
PARTICIPATIONS IN THE LOANS INCURRED BY THE BORROWER PURSUANT HERETO.  THE
BORROWER EXPRESSLY RECOGNIZES AND AGREES THAT, IF THE TOTAL INDEBTEDNESS OF THE
BORROWER TO THE BANK IS MORE THAN


 


16

--------------------------------------------------------------------------------



 


$50,000,000, THE BANK, WITHOUT THE CONSENT OF THE BORROWER, MAY SELL TO OTHER
LENDERS PARTICIPATIONS IN THE LOANS INCURRED BY THE BORROWER PURSUANT HERETO. 
THEREFORE, AS SECURITY FOR THE DUE PAYMENT AND PERFORMANCE OF ALL INDEBTEDNESS
AND OTHER LIABILITIES AND OBLIGATIONS OF THE BORROWER TO THE BANK UNDER THE LOAN
DOCUMENTS AND ANY OTHER OBLIGATION OF THE BORROWER TO THE BANK, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND TO SUCH LENDERS ARISING NOW BY REASON OF SUCH
PARTICIPATIONS OR OTHERWISE, THE BORROWER HEREBY GRANTS TO THE BANK AND TO SUCH
LENDERS, A LIEN ON AND SECURITY INTEREST IN ANY AND ALL DEPOSITS OR OTHER SUMS
AT  ANY TIME CREDITED BY OR DUE FROM THE BANK AND SUCH LENDERS OR EITHER OR ANY
OF THEM TO THE BORROWER, WHETHER IN REGULAR OR SPECIAL DEPOSITORY ACCOUNTS OR
OTHERWISE, AND ANY AND ALL MONIES, SECURITIES AND OTHER PROPERTY OF THE
BORROWER, AND THE PROCEEDS THEREOF NOW OR HEREAFTER HELD OR RECEIVED BY OR IN
TRANSIT TO THE BANK AND SUCH LENDERS OR EITHER OR ANY OF THEM, FROM OR FOR THE
BORROWER WHETHER FOR SAFEKEEPING, CUSTODY, PLEDGE, TRANSMISSION, COLLECTION OR
OTHERWISE AND ANY SUCH DEPOSIT, SUMS, MONIES SECURITIES AND OTHER PROPERTY MAY
AT ANY TIME AFTER DEFAULT BE SET-OFF, APPROPRIATED AND APPLIED BY THE BANK AND
BY SUCH LENDERS, OR EITHER OR ANY OF THEM, AGAINST ANY INDEBTEDNESS, LIABILITIES
OR OTHER OBLIGATIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, OF THE BORROWER
OR ANY OF THEM, UNDER THIS AGREEMENT, THE REVOLVING NOTE, OR OTHERWISE WHETHER
OR NOT SUCH INDEBTEDNESS, LIABILITIES OR OTHER OBLIGATION IS THEN DUE OR SECURED
BY ANY INDEBTEDNESS, LIABILITIES OR OTHER OBLIGATION IS THEN DUE OR SECURED BY
ANY COLLATERAL OR IF IT IS SO SECURED WHETHER OR NOT SUCH COLLATERAL HELD BY THE
BANK OR SUCH LENDERS IS CONSIDERED TO BE ADEQUATE.


 


24.           THIS AGREEMENT IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO
BE PERFORMED IN THE STATE OF TEXAS.  EXCEPT TO THE EXTENT THAT THE LAWS OF THE
UNITED STATES MAY APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF THE STATE
OF TEXAS SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT. IN THE EVENT OF A DISPUTE INVOLVING THIS GUARANTY OR ANY
OTHER INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE UNDERSIGNED IRREVOCABLY
AGREES THAT VENUE FOR SUCH DISPUTE SHALL LIE IN ANY COURT OF COMPETENT
JURISDICTION IN DALLAS COUNTY, TEXAS TO THE EXTENT SUCH DISPUTE IS NOT RESOLVED
BY BINDING ARBITRATION PURSUANT TO THE BANK’S CURRENT ARBITRATION PROGRAM
DESCRIBED IN PARAGRAPH 28 BELOW.


 


25.          JUDGMENT CURRENCY.


 


(A)           IF, FOR THE PURPOSES OF OBTAINING JUDGMENT IN ANY COURT, IT IS
NECESSARY TO CONVERT A SUM DUE HEREUNDER OR UNDER THE REVOLVING NOTE FROM A
CURRENCY (THE “ORIGINAL CURRENCY”) INTO ANOTHER CURRENCY (THE “OTHER CURRENCY”),
THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO,
THAT THE RATE OF EXCHANGE USED SHALL BE THE RATE OF EXCHANGE PREVAILING ON THE
BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)           THE OBLIGATION OF THE BORROWER IN RESPECT OF ANY SUM DUE IN THE
ORIGINAL CURRENCY FROM IT TO BANK HEREUNDER OR UNDER THE REVOLVING NOTE SHALL,
NOTWITHSTANDING ANY JUDGMENT IN ANY OTHER CURRENCY, BE DISCHARGED ONLY IF AND TO
THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY BANK OF ANY SUM
ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY BANK MAY IN ACCORDANCE WITH NORMAL
BANKING PROCEDURES PURCHASE SUCH AMOUNT OF THE ORIGINAL CURRENCY WITH SUCH OTHER
CURRENCY AT THE RATE OF EXCHANGE PREVAILING ON THE BUSINESS DAY PRECEDING THE
DAY ON WHICH THE FINAL JUDGMENT REFERRED TO


 


17

--------------------------------------------------------------------------------



 


IN SECTION 25 (A) IS GIVEN; IF THE AMOUNT OF THE ORIGINAL CURRENCY SO PURCHASED
IS LESS THAN THE AMOUNT OF THE ORIGINAL CURRENCY WHICH THE BANK COULD HAVE
PURCHASED AT THE RATE OF EXCHANGE PREVAILING ON THE BUSINESS DAY PRECEDING THE
DAY ON WHICH SUCH FINAL JUDGMENT IS GIVEN, THE BORROWER AGREES, AS A SEPARATE
OBLIGATION OF THE BORROWER TO THE BANK AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO
INDEMNIFY BANK AGAINST SUCH DIFFERENCE, AND IF THE AMOUNT OF THE ORIGINAL
CURRENCY SO PURCHASED EXCEEDS THE AMOUNT OF THE ORIGINAL CURRENCY WHICH THE BANK
COULD HAVE PURCHASED AT THE RATE OF EXCHANGE PREVAILING ON THE BUSINESS DAY
PRECEDING THE DAY ON WHICH SUCH FINAL JUDGMENT IS GIVEN, BANK AGREES TO REMIT TO
THE BORROWER SUCH EXCESS.


 


26.           [INTENTIONALLY DELETED]


 


27.           NOTICE:  THIS AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THE
INDEBTEDNESS CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THE INDEBTEDNESS.


 


28.           AGREEMENT FOR BINDING ARBITRATION.  THE PARTIES AGREE TO BE BOUND
BY THE TERMS AND PROVISIONS OF THE BANK’S CURRENT ARBITRATION PROGRAM WHICH IS
INCORPORATED BY REFERENCE HEREIN AND IS ACKNOWLEDGED AS RECEIVED BY THE PARTIES
PURSUANT TO WHICH ANY AND ALL DISPUTES SHALL BE RESOLVED BY MANDATORY BINDING
ARBITRATION UPON THE REQUEST OF ANY PARTY.


 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------

 

EXECUTED as of the day and year first above written.

 

 

 

BANK:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

Susan K. Nugent

 

Title:

Assistant Vice President

 

 

 

 

 

BORROWER:

 

 

 

FOSSIL PARTNERS, L.P.

 

 

 

By:

Fossil, Inc., its general partner

 

 

 

 

 

 

 

By:

 

 

 

Randy S. Kercho

 

 

Executive Vice President

 

 

 

 

 

GUARANTORS:

 

 

 

FOSSIL, INC.

 

 

 

 

 

By:

 

 

 

Randy S. Kercho

 

 

Executive Vice President

 

 

 

 

 

 

FOSSIL INTERMEDIATE, INC.

 

 

 

 

 

By:

 

 

 

Mike L. Kovar, Treasurer

 

--------------------------------------------------------------------------------


 

 

FOSSIL TRUST

 

 

 

 

 

By:

 

 

 

Mike L. Kovar, Treasurer

 

 

 

 

 

FOSSIL STORES I, INC.

 

 

 

 

 

By:

 

 

 

Mike L. Kovar, Treasurer

 

 

 

 

 

INTERMEDIATE LEASING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ARROW MERCHANDISING, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FOSSIL HOLDINGS, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

FMW ACQUISITION, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibits:

A—Guaranty Agreement

B—Stock Pledge Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTY AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK PLEDGE AGREEMENT

 

(See Attached)

 

--------------------------------------------------------------------------------
